  Case: 1:14-cv-01741 Document #: 160 Filed: 11/19/18 Page 1 of 2 PageID #:1597



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

JASON DOUGLAS, individually and on )
behalf of all others similarly situated, )
                                         )
      Plaintiff,                         )
v.                                       )   Case No. 14-cv-1741
                                         )
THE WESTERN UNION COMPANY,               )
a Delaware corporation,                  )   Hon. Gary Feinerman
                                         )   Magistrate Judge Jeffrey Cole

                              NOTICE OF MOTION

      PLEASE TAKE NOTICE that on November 26, at 9:00 a.m., or as soon

thereafter as counsel may be heard, undersigned counsel shall appear before the

Honorable Judge Gary Feinerman or any judge sitting in his stead in Courtroom

2125 of the U.S. District Court of the Northern District of Illinois, Eastern

Division, 219 South Dearborn St., Chicago, Illinois and shall present the motion

by Bethany Carol Price for attorney fees and an incentive award [Doc. 159],

which has been filed and served through the Court’s CM/ECF system.

      Dated this 19th day of November, 2018.

                                         /s/ W. Allen McDonald
                                         W. Allen McDonald, Esq.
                                         249 N. Peters Road
                                         Suite 101
                                         Knoxville, TN 379234917
                                         Tel: 865-246-0800
                                         Counsel for Bethany Price
  Case: 1:14-cv-01741 Document #: 160 Filed: 11/19/18 Page 2 of 2 PageID #:1598



                           CERTIFICATE OF SERVICE

        I do hereby certify that on November 19, 2018, a copy of the foregoing
was submitted electronically. Notice of this filing will be sent by operation of
the Court’s electronic filing system to all parties indicated on the electronic
filing receipt. Parties may access this filing through the Court’s electronic filing
system.

      This 19th day of November, 2018.



                                       /s/ W. Allen McDonald
                                       W. Allen McDonald, Esq




                                         2
